Citation Nr: 0012521	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post hemorrhoidectomy with narrowed rectal opening, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable disability rating for 
residuals of status post cervical biopsy with Class III pap 
smear and associated vaginal bleeding, to include 
consideration of special monthly compensation for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active duty training from February to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied compensable ratings for the 
veteran's service-connected conditions.  Thereafter, an 
October 1998 rating decision assigned a 30 percent disability 
rating for the veteran's hemorrhoid disorder.  However, this 
was not a full grant of the benefit sought on appeal because 
a higher disability rating is available under the pertinent 
diagnostic codes.  On a claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

The claim for a compensable rating for the veteran's 
gynecological disorder has been characterized as shown above 
to include the raised issue of entitlement to special monthly 
compensation for loss of use of a creative organ.  At her VA 
examination in 1998, the veteran clearly stated that the 
residuals of her cervical biopsy consisted of inability to 
successfully carry a pregnancy to term, thereby raising a 
claim of entitlement to special monthly compensation.  This 
issue is the subject of the REMAND herein.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the veteran indicated during her 1998 VA 
examination that her service-connected hemorrhoid and 
gynecological conditions had affected her life and caused 
depression, but it is unclear whether it was her intention to 
specifically raise a claim for secondary service connection.  
She is hereby advised of the need to file a formal claim with 
the RO if she wishes to do so.


FINDINGS OF FACT

1.  The veteran's claim for an increased disability rating 
for hemorrhoids is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's hemorrhoid disorder is characterized by 
occasional bleeding, mild to moderate narrowing of the rectal 
lumen, and subjective complaints of pain and itching.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for status post hemorrhoidectomy 
with narrowed rectal opening, and VA has satisfied its duty 
to assist her in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's status post hemorrhoidectomy with 
narrowed rectal opening have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 
and 4.114, Diagnostic Code 7336-7333 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, 
particularly the more recent evidence, which consists of the 
veteran's contentions, VA records for treatment from 1993 to 
1996, and the report of a VA examination conducted in 1998.  
The evidence pertinent to the hemorrhoid issue is discussed 
below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased difficulties 
due to her prior hemorrhoid surgery; therefore, the claim is 
well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1998.  There is no indication of VA or private 
treatment records that the RO failed to obtain.  The 
objective findings reported in the VA examination report from 
1998 provide sufficient evidence to rate the service-
connected disability fairly.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected hemorrhoid 
disorder since she was last examined.  Moreover, there is no 
indication that any records exist that would provide any 
additional information other than that already shown by the 
evidence of record.  Accordingly, in the circumstances of 
this case, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7336-7333, at 30 percent.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  The hyphenated 
diagnostic code in this case indicated that hemorrhoids under 
Diagnostic Code 7336 is the service-connected disorder, and 
stricture of the rectum and anus under Diagnostic Code 7333 
is a residual condition.  

Under Diagnostic Code 7336, the highest disability rating 
available is 20 percent and that requires hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
Therefore, regardless of the severity of the veteran's 
hemorrhoid disorder, an increased rating cannot be assigned 
under this diagnostic code.

Under Diagnostic Code 7333 for stricture of the rectum and 
anus, a 30 percent disability rating is warranted for 
moderate reduction of lumen or moderate constant leakage.  A 
50 percent disability rating is warranted for great reduction 
of lumen or extensive leakage.  A 100 percent disability 
rating is warranted if it requires colostomy.

The lumen is the inner space of a tubular organ, such as an 
intestine.  Webster's New College Dictionary at 650 (1995).  
VA examination in 1998 showed some narrowing of the rectal 
lumen, and the examiner was unable to place the finger 
totally inside the rectal vault.  In contrast, June 1993 and 
November 1994 VA outpatient notes indicated that although the 
sphincter was tight, the rectum was able to admit one digit 
without much difficulty.  A July 1993 outpatient note 
characterized the stricture of the veteran's anus as 
"mild."  In this case, the medical evidence does not show 
that the veteran has great reduction of lumen.  The VA 
examination also showed no evidence of fecal leakage, and the 
veteran has not undergone a colostomy.  

Accordingly, the current 30 percent disability rating for the 
veteran's hemorrhoid disorder is appropriate, and the 
preponderance of the evidence is against assignment of a 
disability rating higher than 30 percent.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.  There are no objective findings that would 
approximate the criteria for a higher rating.  There are no 
other diagnostic codes potentially applicable to this 
disorder.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for status post hemorrhoidectomy with narrowed rectal opening 
is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for a 
compensable rating for her gynecological disorder.

The veteran's service-connected disorder, that of residuals 
of status post cervical biopsy with Class III pap smear and 
associated vaginal bleeding, is rated under Diagnostic Code 
7628 for residuals of benign neoplasms of the gynecological 
system according to impairment in function of the urinary or 
gynecological systems, or any skin disability.  The only 
impairment alleged by the veteran is her inability to 
successfully carry a pregnancy to term due to scarring of the 
uterus and cervix, which she argues has resulted from the 
cone biopsy done in 1978 for the service-connected condition.  

In essence, the veteran has alleged loss of use of a creative 
organ as a result of the service-connected condition, and the 
RO has not considered the applicability of 38 U.S.C.A. 
§ 1114(k).  The Board cannot address this issue at this time 
because the veteran has not been advised of the laws and 
regulations concerning special monthly compensation due to 
loss of use of a creative organ, and the medical evidence has 
not been developed concerning this claim.

Accordingly, this claim is remanded for the following:

1.  Ask the veteran to submit the 
appropriate release forms for all medical 
professionals or facilities where she has 
received treatment for her service-
connected gynecological disorder, to 
include all medical records concerning 
her multiple failed pregnancies.  The RO 
should request actual treatment records 
from all referenced physicians and 
medical facilities.  If any request is 
unsuccessful, advise the veteran that 
these treatment records are important to 
her claim and that it is her 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond.

2.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for an increased rating 
for her service-connected residuals of 
status post cervical biopsy with Class 
III pap smear and associated vaginal 
bleeding, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In readjudicating this claim, 
the RO must consider entitlement to 
special monthly compensation for loss of 
use of a creative organ.   

3.  If the benefit sought on appeal 
remains denied, provide the veteran and 
her attorney an adequate supplemental 
statement of the case, which includes the 
laws and regulations regarding special 
monthly compensation for loss of use of a 
creative organ.  Allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



